Title: Enclosure A: [Petitions for the Renewal of Certificates], 20 April 1792
From: Hamilton, Alexander
To: 


List of sundry Petitions for the renewal of Certificates reported on to the House of Representatives, April 20th: 1792.


No.
1
Petition of
Josias Clapham
No.
13.
Petition of
Daniel Schermerhorn


2
“
John Higby.
14
“
John Craine.


3
“
John Elias Moore
15
“
Peter Huber.


4
“
William Arnold
16
“
John Hays.


5
“
William Albaugh and Margaret Cowell}
17
“
Daniel Robbins.


6
“
Daniel Freer.
18
“
John Pollhemus.


7
“
Laurana Richardson &c.
19
“
Thomas Donnellan,


8
“
Elizabeth Mark.
20
“
Stephen Remington


9
“
Henry Lee,
21
“
Daniel Skillman,


10
“
William Graham junr.
22
“
John Hayden.


11
“
William Baker.
23
“
Job Kittredge &c.


12
“
William Jones.
24
“
William Robinson.


